DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5, 7, 19-22, 24, 25, 28, 29, 31-36, 38 and 44-47 are pending in this application and are allowed.

REASONS FOR ALLOWANCE

The following is an Examiner’s statement of reasons for allowance:  The closest prior art of record is Ayensu et al. as evidenced by Qian et al. whom taught a freeze-dried, homogeneous solid cake comprising: 1% (500mg in 50ml) chitosan having a molecular weight of 190-310 kDa (overlapping the claimed range of about 4 to about 250 kDa) and a degree of deacetylation of 75-85% (within the claimed range of about 80-85%), Bovine Serum Albumin (BSA), thioglycolic acid, and 10% each of the lyoprotectants glycerol (not glycerol phosphate) and D-mannitol, Qian et al. teaches that chitosan inherently comprises calcium (clot activator) in ppm.  The prior art does not however teach or suggest the presence or addition of clot activator in the required about 42.2 to 45 millimolar range as required by Claims 1, 21, 22, 33, 35 and 47.



et al. teaches a composition which additionally comprises BSA and thioglycolic acid and
does not provide a teaching or suggestion to remove those elements from the composition, nor is such a reason found in the prior art or technical reasoning.

  The Examiner acknowledges the Declaration filed on 10/28/2021 under 37 C.F.R. § 1.132 as providing evidence that the prior art composition would not contain the required amount of clot activator as claimed.  The Declarant notes that the Ayensu et al. reference is drawn to a purified form of thiolated-chitosan which the Declarant would not expect to contain any calcium or if it does, as evidenced by Qian et al in an amount not sufficient to promote clot activation.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The examiner can normally be reached Monday-Friday 12pm-8pm EST.


If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        11/08/2021

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653